DETAILED ACTION
This application is being examined in art unit 3636 by Examiner Sarah McPartlin.  Please do not hesitate to call me at 571-272-6854 if you have any questions about this communication or how to respond.  A basic template for helping draft a response to this office action can be found at the follow link: https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
Applicant’s response filed on 11/17/2020 is being considered herein.  The claim listing provided by Applicant includes the status identifiers “ORIGINAL” for each claim, however a comparison of the claims provided on 11/17/2020 and those originally filed show that Applicant is attempting to amend the claims.  The proper status identifier for amended claims is “CURRENTLY AMENDED.”  Furthermore, the claims did not include any markings showing the changes being made with respect to the most recent previous version of claims.  In the interest of compact prosecution, the Examiner addresses the subject matter of the claims filed on 11/17/2020 below, however Applicant’s amendments do not comply with 37 CFR 1.121.
Drawings
Applicant’s drawings filed on 11/17/2020 objected to because: 
They are not labelled “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  
Figure 4 contains areas of solid black shading.  Solid black shading is not permitted, except when used to represent bar graphs or color.  See 37 CFR 1.84(m)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Specification
Applicant states on the cover page of his response that amendments to the specification begin on page 2 of the paper.  Page 2 of the response appears to include a single paragraph.  There is not instruction as to where this paragraph should be included.  If the paragraph is being added to the originally filed specification, Applicant must specifically explain where he would like the paragraph added.  For example:  “Please add the following new paragraph following the paragraph ending with “desired sailing outcome” on page 1 of the originally filed specification.”  Applicant also includes a listing of patent documents.  Again, it is not clear if Applicant intends to add this to his originally filed specification.

Applicant’s originally filed specification is further objected to because:
It does not include consecutively numbered pages starting with 1.  It appears that Applicant restarted the page numbers with each section of the specification.  The entire specification (including Background of the Invention, Patent Citations, and Summary of the Invention, Detailed Description of Specific Embodiments, and Brief Description of the Drawings) must be consecutively numbered.
It does not include a brief description of newly added Figure 4.
Figure 4 constitutes new matter since it includes details that were not disclosed in Applicant’s originally filed application papers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter has been added to claim to specify the operation of the 32 bi micro-controller.  Specifically, lines 1-13 recites “numbers reaching 2 to the 32nd power,” “logic units, registers and bus width,” “quadruple data,” “more data efficient,”  “rugged embedded system sealed against the surroundings to withstand hash environments including extreme temperatures, water, humidity, particulates, electromagnetic discharge electromagnetic interference, vibrations, physical impact, corrosive agents and or various gases,” “adapted from automotive unified processors” and “enabled to receive a dedicated debugger device in a USP port.”  All of these details constitute new matter.  These features were not described by Applicant in his originally filed application papers.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are contain indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Claim 1 recites that “the microcontroller can handle numbers reaching 2 to the 32nd power.”  It is not clear what is meant by the phrase “can handle.”  Clarification is required. 
Claim 1 further recites the phrase “In general this means that the 32-bit microcontroller can handle quadruple the amount of data, making it technically more data efficient.”  Applicant explains it is more efficient, but it is not clear what it is being compared to.  It appears Applicant is attempting to describe why the claimed micro-controller is more efficient than the controller disclosed in the prior art.  Such an explanation can be provided within Applicant’s remarks, however, claims are used to describe what the invention IS, not how the invention compares to other related devices. 
Applicant further describes that “it is adapted from automotive unified processors.”  Again, this is not clear.  It is not clear what it means for the micro-controller to be “adapted from” an automotive processor.
Applicant includes text within parenthesis in lines 10-11 and 14-16 of claim 1, line 4 of claim 4 and lines 5-6 of claim 8.  It is not clear what is meant by the parenthesis and if the subject matter included therein is a requirement of the claim.  
	Claim 3, line 2 recites the phrase “the sensor.”  This phrase lacks sufficient antecedent basis.  When an element is first introduced in a claim set, the element is preceded by the indefinite article “a” (i.e. a rivet, a sensor).  When the same element is later referred to in the claim set, the element is preceded by the definite article “the” or the word “said” (i.e. the rivet, the sensor, said rivet, said sensor.)  Not following this pattern, elements may lack proper antecedent basis leading to indefinite claims.  
The following phrases also lack proper antecedent basis:
The gas spring resistance (claim 5, line 2)
The line in use (claim 6, line 4)
The respective on or more sail actuators (claim 7, lines 5-6
The control unit (claim 8,lines 2-3)
The one or more actuator signals (claim 8, line 4)
The prevailing winds (claim 8, line 5)
The 32-bit microcontroller (claim 13, line 5)
The sensor (claim 13, line 5)
The actuator (claim 14, line 2)
The pulley assembly (claim 14, line 3)
The intermediate portion (Claim 14, lines 3-4).
Claims not specifically addressed are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected as best understood under 35 U.S.C. 103 as being obvious over Jarke (8,726,824) in view of LeFebvre (US 2016/0272228)  Jarke discloses a sailing control device (15) utilizing a control unit (75); a cleat (20), a resistance spring (25), a line (30) having a first end located through the clean means and a second end attached to the resistance means and a sensor, configured as part of servo motor (45) operable to detect manual input, the manual input comprising an extent to which the line is pulled through the cleat means and output a line signals generated from the detected manual output and corresponding to a position of the line (see column 4, lines 63-65) the output signal for use by a separate device to control the sailing vessel.  With respect to claim 2, further comprising an actuator, configured as part of the servo motor (45) operable to apply a feedback force to the line.  With respect to claim 3, the actuator and the senor are part of the servo moto.  With respect to claims 4 and 5, 
 	LeFebvre teaches the use of a 32-bit microcontroller in a vehicle setting (railroad) wherein the microcontroller is used for monitoring different aspects of the vehicle and is rugged and reliable in harsh environments (see paragraph [0007]). 
It would have been obvious to use a micro-controller, as taught by LeFebvre, as the “controller” disclosed by Jarke since a controller is taught as being reliable and able to operate for long periods with little or no maintenance.  The choice of one controller over another is a matter of design choice based on the environment in which the controller is being used.  

Response to Amendment
Applicant’s response filed on November 17, 2020 has been fully considered.  As set forth above, the details added to claim 1 and newly added Figure 4 constitute NEW MATTER.  These details were not disclosed by Applicant in his first filed application papers and therefore cannot be added to the claims, drawings or the written description.  Even if such details could be entered into the case, the examiner contends on the new rejection set forth above that it would be obvious to replace the general controller disclosed by Jarke with a more powerful micro-controller as taught by LeFebvre since such a micro-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Green (US 2015/0000643) (Note:  32 bit microcontroller sealed and useable in vehicle (i.e. locomotive) environments).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636